Case 18-31635   Doc 73   Filed 03/26/19 Entered 03/26/19 19:27:58   Desc Main
                           Document     Page 1 of 4
Case 18-31635   Doc 73   Filed 03/26/19 Entered 03/26/19 19:27:58   Desc Main
                           Document     Page 2 of 4
Case 18-31635   Doc 73   Filed 03/26/19 Entered 03/26/19 19:27:58   Desc Main
                           Document     Page 3 of 4
Case 18-31635   Doc 73   Filed 03/26/19 Entered 03/26/19 19:27:58   Desc Main
                           Document     Page 4 of 4
